United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Miami, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket Nos. 19-1234;
19-1241; 20-0373; 20-0506;
20-0533
Issued: June 23, 2020

Case Submitted on the Record

ORDER GRANTING MOTION TO REVERSE IN DOCKET NO.
19-1234, ORDER REMANDING CASE IN DOCKET NOS. 19-1241,
20-0373, AND 20-0506, AND ORDER DISMISSING APPEAL IN DOCKET
NO. 20-0533
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 14 and 17 and December 6, 2019, and January 6 and 11, 2020 appellant
respectively filed timely appeals from November 20, 2018, April 25 and December 2 and 30, 2019,
and January 7, 2020 decisions of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards respectively docketed these appeals as Nos. 19-1234, 19-1241,
20-0373, 20-0506, and 20-0533.
On April 23, 2013 appellant, then a 29-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging a back injury on April 22, 2013 when lifting bags
while in the performance of duty. OWCP assigned the claim OWCP File No. xxxxxx033 and
accepted it for a lumbar sprain, herniated disc at L5-S1, and right-sided lumbosacral
neuritis/radiculitis as work related. It issued several decisions denying appellant’s claim for a
work-related recurrence of disability, including the most recent dated November 20, 2018 in which
it determined that appellant had not established disability on or after October 10, 2014 causally
related to the accepted April 22, 2013 employment injury.

On May 12, 2017 appellant filed a Form CA-1 alleging a May 14, 2013 back injury when
dragging luggage while in the performance of duty. OWCP assigned that claim File No.
xxxxxx403 and accepted it for aggravation of a herniated disc at L5-S1 as work related. Also on
May 12, 2017 appellant filed a Form CA-1 alleging an August 6, 2014 right knee injury when
engaging in lunging exercises as part of a physical therapy session for his back conditions. OWCP
assigned that claim File No. xxxxxx404 and issued July 7 and September 20, 2017 decisions
denying the claim. Appellant timely appealed the latter decision to the Board and, by order dated
April 9, 2018, the Board set aside and remanded the case for OWCP to incorporate evidence from
OWCP File No. xxxxxx033 into OWCP File No. xxxxxx404. On remand, by decision dated
July 9, 2018, OWCP denied appellant’s claim for an August 6, 2014 right knee injury, finding
appellant had not established causal relationship between the accepted August 6, 2014 employment
incident and a diagnosed right knee condition. Appellant appealed to the Board and, by decision
dated August 2, 2019, the Board affirmed OWCP’s July 9, 2018 decision. After a request for
reconsideration with OWCP, by decision dated December 2, 2019, OWCP continued to deny
appellant’s claim for an August 6, 2014 employment injury due to his failure to establish causal
relationship. Appellant later requested that his claim under OWCP File No. xxxxxx403 be
expanded to include the right knee injury as a consequence of his accepted April 22 and May 14,
2013 back injuries. By decision dated May 16, 2018, OWCP denied appellant’s consequential
injury claim, finding that the weight of the medical opinion evidence rested with the April 12, 2018
opinion of Dr. Clinton G. Bush, III, a Board-certified orthopedic surgeon who served as an OWCP
referral physician. Appellant appealed to the Board and, by order dated September 17, 2019, the
Board remanded the case to OWCP and directed it to administratively combine the files for OWCP
File Nos. xxxxxx033, xxxxxx403, and xxxxxx404. On remand, OWCP combined these case files
and issued a December 30, 2019 decision again denying appellant’s consequential injury claim. It
reviewed additional evidence from the newly combined files, but determined that the weight of the
medical opinion evidence continued to rest with Dr. Bush’s opinion.
On October 2, 2018 appellant filed a Form CA-1 alleging that he sustained a low back
injury on December 9, 2014 while in the performance of duty. He noted that his workload had
increased over the holidays and that his engaging in repetitive lifting, dragging, and pushing of
oversized and heavy bags “caused me to aggravate lumbar spine at work.” OWCP assigned that
claim OWCP File No. xxxxxx125. By decision dated December 12, 2018, OWCP denied the
claim as untimely filed. Appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review. After a hearing was held on March 18, 2019, OWCP’s hearing
representative issued an April 25, 2019 decision affirming the December 12, 2018 decision.
With regard to Docket No. 19-1234 appellant filed a timely appeal on May 14, 2019 of
OWCP’s April 25, 2019 decision under OWCP File No. xxxxxx125. On December 3, 2019 the
Director of OWCP filed a motion, requesting that the Board reverse the April 25, 2019 decision
as appellant had established his claim for an additional back injury had been timely filed. The
Director maintained that appellant had presented statements and materials indicating that he was
suffering ongoing back pain related to heavy lifting at work and stress from conflicts with
management, and asserted that the information appellant provided was sufficient to put his
immediate supervisor reasonably on notice within 30 days that he sustained an injury while in the
performance of duty, satisfying the test for actual knowledge of injury with regard to timely filing
of the claim. The Clerk of the Appellate Boards served appellant with a copy of the Director’s
motion to reverse on December 4, 2019. In a response dated December 19, 2019, appellant agreed
2

with the arguments in the Director’s motion. For the reasons espoused by the Director, the motion
to reverse is granted.
With regard to the appeals docketed as Nos. 19-1241, 20-0373, and 20-0506 the Board
finds that the cases are not in posture for decision. Pursuant to 20 C.F.R. § 501.2(c)(1), the Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of
its final decision. Decisions on claims are based on the written record, which may include forms,
reports, letters, and other evidence of various types such as photographs, videotapes, or drawings.1
Evidence may not be incorporated by reference, nor may evidence from another claimant’s case
file be used.2 Evidence contained in another of the claimant’s case files may be used, but a copy
of that evidence should be placed into the case file being adjudicated.3 All evidence that forms the
basis of a decision must be in that claimant’s case record.4
The Board finds that, for a full and fair adjudication of appellant’s claims, the case records
under OWCP File Nos. xxxxxx033. xxxxxx403, and xxxxxx404 must be administratively
combined with OWCP File Nos. xxxxxx125. The Board notes that, in adjudicating appellant’s
multiple claims, OWCP failed to evaluate all relevant evidence necessary for making its
determinations. OWCP’s procedures provide that cases should be combined when correct
adjudication of the issues depends on frequent cross-reference between files, such as when
multiple claims involve the same body part or parts.5 Combination of OWCP File Nos.
xxxxxx033, xxxxxx403, xxxxxx404, and xxxxxx125 is necessary given that appellant’s
interrelated multiple claims concern claimed injuries to his low back/right lower extremity.
Therefore, the cases shall be remanded to OWCP to administratively combine OWCP File Nos.
xxxxxx033, xxxxxx403, xxxxxx404, and xxxxxx125. After OWCP has developed the record
consistent with the above-noted directive, it shall issue a de novo decision, or de novo decisions,
regarding appellant’s claims.
With regard to Docket No. 20-0533 the Board finds that the appeal must be dismissed as
there is no other final adverse decision over which the Board can take jurisdiction. On January 11,
2020 appellant filed an appeal from a January 7, 2020 decision which had vacated OWCP’s
December 30, 2019 decision denying appellant’s consequential right knee injury claim. However,
on January 6, 2020 appellant had appealed to the Board from the December 30, 2019 decision.
The Board finds that as OWCP issued its January 7, 2020 decision during the pendency of the
appeal in Docket No. 20-0506 that decision is null and void as the Board and OWCP may not

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
2

Id.

3

Id.

4

Id. See also G.D., Docket No. 19-1969 (issued May 4, 2020); G.O., Docket No. 18-1483 (issued June 20, 2019).

5
See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000).

3

simultaneously have jurisdiction over the same issue.6 The Board’s jurisdiction is limited to the
review of final adverse OWCP decisions issued under FECA.7 The Board’s review authority is
further limited to final adverse decisions issued within 180 days prior to the date of the appeal.8
Because OWCP issued its January 7, 2020 decision after appellant had filed his appeal to the Board
on the same issue in Docket No. 20-0506, there is no final adverse decision over which the Board
may take jurisdiction and appellant’s appeal in Docket No. 20-0533 must be dismissed.9
IT IS HEREBY ORDERED THAT the Director’s December 3, 2019 motion to reverse
in Docket No. 19-1234 is granted and the April 25, 2019 decision of the Office of Workers’
Compensation Programs is thereby reversed. The November 20, 2018 and December 2 and 30,
2019 decisions of the Office of Workers’ Compensation Programs in Docket Nos. 19-1241,
20-0373, and 20-0506 are set aside and the cases are remanded to OWCP for proceedings
consistent with this order of the Board. The appeal in Docket No. 20-0533 is dismissed.
Issued: June 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6
See Terry L. Smith, 51 ECAB 182 (1999); Arlonia B. Taylor, 44 ECAB 591 (1993); Russell E. Lerman, 43 ECAB
770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).
7

See 20 C.F.R. §§ 501.2(c) and 501.3(a).

8

Id.

9
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” Id. at
§ 501.6(d).

4

